***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     JOHN LOCKHART v. NAI ELITE, LLC, ET AL.
                 (AC 44273)
                     Suarez, Clark and Pellegrino, Js.

                                  Syllabus

The plaintiff sought to recover unpaid commissions and hourly wages from
   the defendants pursuant to the applicable statutes (§§ 31-72 and 31-68).
   The defendants raised three special defenses and filed a five count
   counterclaim. Following a trial to the court, judgment was rendered in
   favor of the plaintiff as to his claims under § 31-72 and as to the defen-
   dant’s counterclaim, but in favor of the defendant as to the plaintiff’s
   claims under § 31-68. The trial court determined that the plaintiff was
   entitled to recover reasonable attorney’s fees, and subsequently awarded
   the plaintiff the full amount of attorney’s fees that he had sought. The
   defendants appealed to this court, claiming that the award of attorney’s
   fees was excessive and unreasonable given that the plaintiff was only
   partially successful on his claims. Held that the trial court did not abuse
   its discretion in awarding the plaintiff the full amount of his attorney’s
   fees: the court considered all twelve of the discretionary factors normally
   applied in determining a reasonable attorney’s fee, and determined that
   the amount of the award sought by the plaintiff was reasonable, as the
   plaintiff not only prevailed on his case-in-chief but also successfully
   defended against three special defenses and a five count counterclaim;
   moreover, although the plaintiff did not prevail on all of his claims, all
   of his claims were interrelated.
        Argued October 20—officially released December 14, 2021

                            Procedural History

   Action to recover damages for nonpayment of wages,
and for other relief, brought to the Superior Court in
the judicial district of Hartford, where the defendants
filed a counterclaim; thereafter, the matter was tried
to the court, Dubay, J.; subsequently, the court, M.
Taylor, J., rendered judgment in part for the plaintiff on
the complaint and for the plaintiff on the counterclaim;
thereafter, the court, M. Taylor, J., granted the plain-
tiff’s application for attorney’s fees, and the defendants
appealed to this court. Affirmed.
   David L. Gussak, for the appellants (defendants).
   Andrew L. Houlding, for the appellee (plaintiff).
                          Opinion

   PELLEGRINO, J. This appeal arises from an action
instituted by the plaintiff, John Lockhart, against the
defendants, NAI Elite, LLC (NAI Elite), and Carl Ber-
man.1 In that action, the plaintiff asserted claims for
the collection of unpaid commissions under General
Statutes § 31-72, and hourly minimum and overtime
wages under General Statutes § 31-68, and sought dou-
ble damages, attorney’s fees, and damages for duress.
The defendants raised three special defenses2 and filed
a counterclaim asserting claims of breach of contract,
tortious interference, conversion, and violation of Gen-
eral Statutes § 52-564, and seeking, pursuant to Practice
Book § 17-54, an order of the court declaring, inter alia,
the rights and liabilities of the parties and that the
plaintiff is not entitled to a commission on the relevant
transactions. A bench trial was held on the plaintiff’s
complaint and the defendants’ special defenses and
counterclaim. After the conclusion of the trial, and
while awaiting posttrial briefs, the trial judge, Dubay,
J., unexpectedly died. Pursuant to General Statutes
§ 51-183f, the matter was assigned to a successor judge,
M. Taylor, J., for adjudication on the record. After
reviewing the record, transcripts, exhibits, and briefs,
the trial court found in favor of the plaintiff on his claim
for unpaid commissions under § 31-72 and for attorney’s
fees, but determined that he was not entitled to unpaid
minimum and overtime wages under § 31-68 and could
not prevail on his claims for duress or double damages.
The court rejected the defendants’ special defenses. The
trial court rendered judgment in favor of the plaintiff
on his claims for unpaid commissions and attorney’s
fees, and with respect to all counts of the defendants’
counterclaim.
   The plaintiff subsequently filed an application for an
award of attorney’s fees, claiming that he had incurred
attorney’s fees in the amount of $68,831.24. The court
granted the plaintiff’s application for an award of attor-
ney’s fees, concluding that ‘‘the plaintiff should be made
whole by requiring the defendant[s] to pay for his attor-
ney’s fees, which the court finds reasonable, but not
punitive.’’ The defendants then brought the present
appeal from the trial court’s judgment in favor of the
plaintiff and the award of attorney’s fees. On appeal,
the defendants originally claimed that the court erred
by (1) finding that the plaintiff was entitled to pursue an
action under § 31-72, (2) concluding that the defendants
produced insufficient evidence to offset the amount
of the plaintiff’s commission, (3) concluding that the
plaintiff met the burden of ‘‘the so-called ‘ABC Test,’ ’’
and (4) awarding excessive and unreasonable attorney’s
fees to the plaintiff. At oral argument before this court,
the defendants withdrew all of their claims except for
their claim of excessive attorney’s fees. We conclude
that the amount of attorney’s fees awarded to the plain-
tiff did not constitute an abuse of discretion and,
accordingly, affirm the judgment of the trial court.
   ‘‘We set forth the standard of review and applicable
legal principles. We review the reasonableness of the
court’s award of attorney’s fees under the abuse of
discretion standard. . . . Under the abuse of discretion
standard of review, [w]e will make every reasonable
presumption in favor of upholding the trial court’s rul-
ing, and only upset it for a manifest abuse of discretion.
. . . [Thus, our] review of [the amount of attorney’s
fees awarded] is limited to the questions of whether
the trial court correctly applied the law and reasonably
could have reached the conclusion it did. . . .
   ‘‘The factors a court normally applies in determining
a reasonable attorney’s fee include (1) the time and
labor required; (2) the novelty and difficulty of the ques-
tions; (3) the skill requisite to perform the legal service
properly; (4) the preclusion of other employment by
the attorney due to acceptance of the case; (5) the
customary fee for similar work in the community; (6)
whether the fee is fixed or contingent; (7) time limita-
tions imposed by the client or the circumstances; (8)
the amount involved and the results obtained; (9) the
experience, reputation and ability of the attorneys; (10)
the undesirability of the case; (11) the nature and length
of the professional relationship with the client; and (12)
awards in similar cases. . . . That list of factors is not,
however, exclusive. The court may assess the reason-
ableness of the fees requested using any number of
factors . . . .’’ (Citations omitted; internal quotation
marks omitted.) Glastonbury v. Sakon, 184 Conn. App.
385, 392–94, 194 A.3d 1277 (2018).
    According to the defendants, the court’s award of
attorney’s fees to the plaintiff is excessive because
‘‘[t]he court awarded . . . [only] 42 percent of the
amount requested in the only two counts in which the
plaintiff prevailed.’’ Therefore, the defendants argue,
‘‘the fees requested by the plaintiff should be signifi-
cantly modified to reflect the crucial factor of the results
achieved weighed against the claims asserted.’’ We con-
clude that the fact that the plaintiff was only partially
successful on his claims does not demonstrate that the
court abused its discretion in awarding the plaintiff the
full amount of attorney’s fees that he sought. In reaching
this conclusion, we need only look to the court’s order
granting the plaintiff’s application for an award of attor-
ney’s fees.
   In his thorough and well reasoned order, Judge Taylor
considered all twelve of the discretionary factors that
are ‘‘normally applie[d] in determining a reasonable
attorney’s fee’’; (internal quotation marks omitted)
Glastonbury v. Sakon, supra, 184 Conn. App. 393; and
concluded that the amount of the award sought by the
plaintiff was reasonable. Specifically, with regard to the
defendants’ claim that the award was excessive, the
court stated: ‘‘[T]he plaintiff prevailed in his case-in-
chief in a skillful manner, as well as defending against
three special defenses and [a] five [count] [counter-
claim]. Preparation for the trial appeared extensive and
posttrial briefs were professionally prepared, thorough
and lengthy. The fee was fixed at a discounted, hourly
rate involving three days of trial. Although the plaintiff
did not prevail on his alternative claims made pursuant
to our minimum wage law, the court finds they were
related wage claims, although novel and unavailing.
The plaintiff did not prevail on the double damages
provision of § 31-72, also a related claim, due to the
defendants’ subjective good faith in not paying wages
owed. The plaintiff’s level of success on his interrelated
claims was, therefore, substantial.’’ (Emphasis added.)
Clearly, the court considered the fact that the plaintiff
was only partially successful on his claims and found
that because all of his claims were interrelated, he
should be awarded attorney’s fees for the entirety of
his case. We find the reasoning behind the court’s order
to be both properly grounded in the law and reasonable,
and, accordingly, we conclude that the court did not
abuse its discretion.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Berman is the founder and managing director of NAI Elite.
  2
     With respect to the special defenses, the defendants claimed that (1)
‘‘[u]nder the doctrine of estoppel, the plaintiff’s claims are barred, in whole
or in part, by the terms of the contract he signed with [NAI Elite],’’ (2) ‘‘the
plaintiff’s claims are barred, in whole or in part, by his own tortious acts and/
or breaches of the [parties’ employment agreement],’’ and (3) ‘‘the plaintiff’s
claims are barred, in whole or in part, by the release and waiver provisions
contained in [the parties’ termination agreement].’’